DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Any sections of Title 35, U.S. Code not included in this communication can be found in a previous Office action.


Background
The Amendment and/or Response to Office Action and the Information Disclosure Statement submitted with the Applicant’s Request for Continued Examination (RCE), filed on 05/07/21, have been entered.
According to the RCE, claims 55-56, 58, 60-64, and 66-73 were pending.  Claim 69 has been amended.  Thus, claims 55-56, 58, 60-64, and 66-73 are now pending. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
system according to claim 64, and further comprising a second lighting device for the side camera device, the second lighting device including respective first and second batteries of illuminators located above and below the side camera device.

69. A system for making packs containing rolls of paper, the system comprising:
an operating line including an upstream section for making the packs, a packing section where the rolls are packed;
a conveying section by which the packs are transported between one section of the system and another,
a top camera device including a camera positioned above the conveying section and being directed to take an image of a pack of the packs from above;
a bottom camera device including a camera positioned below the conveying section and being directed to take an image of the pack from below;
a side camera device including two cameras positioned on opposite sides of the conveying section and being directed to take respective images of the pack from opposite sides;
a process control system for controlling functioning of the system sections, the process control system suitable for analyzing the images of the pack for determining at least one chosen from the following defects with respect to the pack: missing roll inside the pack; incorrect orientation of a roll inside the pack; defective lateral seal or lateral seal flaps detached; incorrect centering of printing on a film; defective lateral seal or presence of openings in the film or a wrapper on account of film melting or folding problems; defective underside transverse seal; paper ends trapped in the sealing zone between two sealed layers of film; missing or incorrectly positioned handle on the pack;
the conveying section including an opening configuration for viewing a downward facing side of the pack, the opening configuration including corresponding rotating belts which are spaced apart, in a transverse direction transverse to a feed direction, to simultaneously engage the pack from opposite sides and feed the pack forward in the feed direction as the pack passes by the opening configuration; 
the conveying section including a supporting portion comprising a first conveyor belt and a second conveyor belt, the first and second conveyor belts providing an upward facing supporting surface on which the packs are supported, the first and second conveyor belts being spaced apart in the feed direction to provide a viewing opening therebetween through which an underside face of the pack is viewable;
the rotating belts positioned to axially overlap the viewing opening to move the packs over the viewing opening;
the camera of the bottom camera device being positioned below the viewing opening and being directed to take an image of the pack from below through the viewing opening;
the camera of the top camera device being positioned above the conveyor belt and including a lens which is directed perpendicularly to the supporting surface;
the two cameras of the side camera device including respective lenses which are directed parallel to the supporting surface, and
the camera of the bottom camera device including a lens which is directed perpendicularly to the underside face of the pack through the viewing opening.


Allowable Subject Matter
Claims 55-56, 58, 60-64, and 66-73 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 69 is on a system for making packs containing rolls of paper and recites, in part, “a conveying section by which the packs are transported between one section of the plant and another … the conveying section including an opening configuration for viewing a downward facing side of the pack, the opening configuration including corresponding rotating belts which are spaced apart, in a transverse direction transverse to a feed direction, to simultaneously engage the pack from opposite sides and feed the pack forward in the feed direction as the pack passes by the opening configuration; [and] the conveying section including a supporting portion comprising a first conveyor belt and a second conveyor belt, the first and second conveyor belts providing an upward facing supporting surface on which the packs are supported, the first and second conveyor belts being spaced apart in the feed direction to provide a viewing opening therebetween through which an underside face of the pack is viewable; the rotating belts positioned to axially overlap the viewing opening to move the packs over the viewing opening; the camera of the bottom camera device being positioned below the viewing opening and being directed to take an image of the pack from below through the viewing opening … the camera of the bottom camera device including a lens which is directed perpendicularly to the underside face of the pack through the viewing opening.”
These limitations, either alone or in combination, when considering the claim as a whole were not found in the prior art.  Therefore, claim 69 is allowable as well as claims 55, 56, 58, 60-64, 66-68, and 70-73 which depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651